Opinion issued August 2, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00446-CR
                             ———————————
                     IN RE GREGORY WARRICK, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Gregory Warrick filed a mandamus petition and an amended mandamus

petition complaining of the trial court’s denial of pretrial bail, its refusal to hold an

examining trial or permit him to attend a hearing on his request for an examining

trial, as well as his counsel’s alleged ineffective assistance.1 We deny the petition.



1
      The underlying case is State of Texas v. Gregory Warrick, cause number 1499621,
      pending in the 185th District Court of Harris County, Texas, the Honorable Susan
      Brown presiding.
                                    PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2